                    Case 7:18-cv-11056-PMH Document 49 Filed 04/09/21 Page 1 of 3




                                                          STATE OF NApplication
                                                                     EW YORK
                                                                                granted.
                                                    OFFICE OF THE ATTORNEY GENERAL
                                                                      In light of counsel's explanation, the deadline for
  LETITIA JAMES                                                       Defendants to re-file and D re-serve
                                                                                                   IVISION OFtheir motion
                                                                                                              REGIONAL      for
                                                                                                                        OFFICES
     ATTORNEY GENERAL                                                 summary judgment on Plaintiff  WESTCHESTER REGIONAL OFFICE 12,
                                                                                                         is extended    to April
                                                                      2021. Plaintiff's time to oppose the motion for summary
                                                                      judgment is extended to May 12, 2021. Defendants' reply
                                                                      papers, if any, shall be filed and served on May 19, 2021.
                                                                               (914) 422-8755
                                                                      The Clerk of the Court is respectfully directed to terminate
                                                                      the motion sequence pending at Doc. 48 and to mail a
                                                                      copy of this Order
                                                                               April     to Plaintiff.
                                                                                     8, 2021

Honorable Philip M. Halpern                                           SO ORDERED.
United States District Judge
Southern District of New York                                         _______________________
300 Quarropas Street                                                  Philip M. Halpern
White Plains, New York 10601                                          United States District Judge

Re:     Wing v. C.O. Myers, et al, 18-CV-11056 (PMH) Dated: White Plains, New York
                                                                                April 9, 2021
Dear Judge Halpern:

       This Office represents the defendants in the above –captioned pro se matter. I was formerly assigned to
defend this action. I write today to respectfully request that the Court grant an extension on the time to re-file the
motion for summary judgment in this case until next week on Monday April 12, 2021.

         The reason for this request is that defendants’ motion for summary judgment, as well as the accompanying
documents, declarations, and memorandum of law was served by mail on the plaintiff on August 17, 2020.
However, in error, I neglected to file the affidavit proving that service had been effectuated by mail on the docket.
By letter dated March 26, 2021 I filed the affidavit of service and asked for the Court to either accept the original
motion for summary judgment as served properly, or in the alternative to grant leave to refile the motion for
summary judgment. The Court, on March 29, 2021, Ordered that the motion for summary judgment could be
refiled, with proof of service, by March 31, 2021. (Dkt. No. 46).

        I sincerely apologize for neglecting to see the Court’s order to re-file by March 31, 2021 until today. I
recently have been transferred to another unit, in another office, within the criminal division of the OAG Office.
Since I was formerly in the Westchester Regional Office and it is a very small office, there was no one to transfer
my substantial case load to until a replacement was hired for me. I have tried my absolute best to keep these cases
moving along until my replacement is able to take them over while also starting my new job. A new attorney has
now been hired and will be starting next week. Unfortunately, during this transition time, the deadline on this
case to refile my motion was not met. Additionally, I would be happy to travel to my old office to make additional
paper copies to serve on the inmate on this case as soon as tomorrow, however due to COVID restrictions, the
Westchester Regional Office is completely closed on Fridays so the earliest I can return to my old office to make
these copies and serve them would be Monday. Thank you for considering this request.

                                                                           Respectfully submitted,

                    44 SOUTH BROADWAY, WHITE PLAINS, NY 10601 ● PHONE (914) 422-8755 ● FAX (914) 422-8706 ● WWW.AG.NY.GOV
                 Case 7:18-cv-11056-PMH Document 49 Filed 04/09/21 Page 2 of 3




cc:
Dusty Alanson James Wing
Plaintiff Pro Se
Din# 12-B-3014
Sullivan Correctional Facility
P.O. Box 116
Fallsburg, NY 12733-0116
Case 7:18-cv-11056-PMH Document 49 Filed 04/09/21 Page 3 of 3




       EXHIBIT A
